Citation Nr: 0301886	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  He died in October 1973.  The appellant is 
his mother.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2000, in 
which the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) determined that new and 
material evidence had not been submitted that would reopen a 
previously-denied claim of entitlement to service connection 
for the cause of the veteran's death.  In June 2001, the 
Board held that new and material evidence had not been 
submitted.  In February 2002, the United States Court of 
Appeals for Veterans Claims (Court) issued an Order, pursuant 
to a Joint Motion for Remand and to Stay Further Proceedings, 
vacating the Board's June 2001 decision, and remanding the 
claim to the Board for further action.  In July 2002, the 
Board remanded the claim to the RO, requesting that 
additional development of the evidence be undertaken, after 
which the claim was to be reviewed on a de novo basis.  The 
requested actions have been accomplished, and the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to his death, the veteran had not established 
service connection for any disability.

2.  The immediate cause of the veteran's death in October 
1973 was identified on the death certificate as internal 
hemorrhage, due to pointed cutting wounds in the thorax and 
stomach; the death was classified as a homicide.

3.  The veteran's murder in October 1973 is not shown to be 
related to any inservice disability; it is not shown that 
PTSD was manifested, or that, if manifested, it caused or 
contributed substantially or materially to cause his death.


CONCLUSION OF LAW

The veteran's death is not shown to have been incurred in or 
aggravated by any disorder arising from his wartime service.  
38 U.S.C.A. §§ 1110, 1310 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the 
appellant has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate a claim 
for service connection for the cause of the veteran's death, 
by a statement and supplemental statement of the case, and by 
a letter from the RO.  These documents advised the appellant 
as to what evidence was necessary to establish entitlement to 
the benefits she sought and what information was needed from 
her by VA.  In particular, a letter from the RO, dated in 
August 2002, identified what the evidence needed to show to 
establish entitlement to those benefits, what evidence or 
information was still needed from her, where to send that 
information, and how to contact VA if she still had 
questions.  In the supplemental statement of the case 
furnished her in October 2002, the statutory requirements of 
the VCAA were set forth.  VA's duty to notify has, 
accordingly, been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that the 
RO has obtained all evidence identified by the appellant, and 
has sought to secure, on its own initiative, additional 
information in order to support her claim; the purpose of the 
Board's July 2002 remand was primarily to obtain a medical 
opinion with regard to the questions raised by the appellant 
in the course of her claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II. Service connection for the cause of the veteran's death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2002).  The service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  A contributory cause of death is inherently one that 
is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002).  In addition, there are primary causes 
of death that by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  In such cases, there is for consideration 
whether there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2002).

In addition, inquiry must be made into whether the veteran's 
fatal disorder had been incurred in or aggravated by service; 
that is, whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (2002).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  Certain enumerated disabilities 
that are manifested subsequent to discharge within a 
specified time period are statutorily presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2002).  In addition, certain enumerated disabilities 
that are manifested at any time subsequent to discharge are 
statutorily presumed to have been incurred as a consequence 
of prisoner-of-war status.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

In the instant case, a death certificate shows that the 
veteran died in October 1973.  The immediate cause of his 
death was identified as internal hemorrhage, due to pointed 
cutting wounds in the thorax and stomach; the death was 
classified as a homicide.  The questions before VA are 
whether his fatal knife wounds should have been service 
connected, or whether any service-connected disorder was the 
principal or a contributory cause of his death.

With regard to the second question, a review of the veteran's 
claims folder does not reveal that, during his lifetime, he 
was service connected for any disorder.  Accordingly, inquiry 
need not be made into whether any service-connected disorder 
was the principal or contributory cause of his death.

Similarly, inquiry need not be made into whether his fatal 
knife wounds were incurred in or aggravated by service, or 
otherwise related to service; clearly, the particular facts 
and injuries of his death, such as those knife wounds and the 
attack upon his person (in that his death was a homicide) did 
not occur in service, nor were they causally related to 
service.  Rather, the appellant has alleged that the veteran 
had post-traumatic stress disorder (PTSD) as a result of his 
active service, and that his behavior, such as being angry 
and fighting, as a consequence of this disorder directly lead 
to his murder; that is, he engaged in fights as a result of 
his anger and anxiety, with one such fight proving fatal.

The appellant's contentions are speculation, and are 
dependent upon a finding that the veteran did, in fact, have 
PTSD.  The clinical evidence, to include his service medical 
records, are devoid of any treatment for, or findings of, 
PTSD.  While the post-service evidence shows that he was 
repeatedly hospitalized by VA for treatment of schizophrenia, 
the records compiled contemporaneous with that treatment do 
not show that this disorder was in fact PTSD.  In addition, 
an October 1972 VA medical record shows that he was treated 
for multiple lacerations of the face, shoulder, and back 
after being involved in a fight.  These records, while noting 
that he was a neuropsychiatric patient, do not show that this 
fight had been caused by his mental problems, or by PTSD.  
Likewise, the medical evidence does not indicate that any 
fighting in which the veteran engaged was caused by PTSD.

The Board acknowledges that a statement from a private 
physician, dated in July 2000, shows a finding by that 
physician that "[a]ll of the symptoms that patient presented 
since Vietnam and after his discharge were those of a PTSD 
condition directly related to and due to his traumatic events 
in which he was involved while in active duty in the Vietnam 
War," and that it is "[f]ar beyond any reasonable doubt 
patient behavior that directly caused his death was due to 
his mental condition which onset was in active duty in 
Vietnam....PTSD does not exist in the [p]sychiatric 
nomenclature as a diagnosis, for this reason a diagnosis of 
[s]chizophrenia was done."  This statement, however, 
reflects that the physician based this opinion solely on 
information furnished by the appellant, apparently many years 
following the veteran's death.  There is no indication that 
the physician reviewed the veteran's claims file nor, of 
course, was he able to interview the veteran.  This 
statement, therefore, can be accorded no probative weight, 
and constitutes no more than unsubstantiated and unsupported 
conjecture; it must be noted that similar conclusions were 
reached by a VA physician who considered the merits of this 
statement in conjunction with the complete evidentiary 
record, as discussed below.

As indicated above, the Board, pursuant to the Court's Order, 
sought a medical opinion as to the etiology of any 
psychiatric disorder the veteran had during his lifetime.  
The examining VA physician, following review of the evidence 
contained in the veteran's claims folder, found in pertinent 
part that the evidence demonstrated that there was no 
evidence in the veteran's service medical records of 
psychiatric treatment or hospitalization, and that the first 
objective evidence of psychiatric treatment was when he was 
hospitalized at VA in April 1971 for schizophrenia.  The 
examiner also noted that a psychiatric report from a private 
physician, indicating that the veteran's diagnosis should 
have been PTSD and not schizophrenia, is dated in August 
1996, 23 years after the veteran's death, was rendered 
without examining the veteran, and was based on information 
furnished by the appellant.  The VA examiner noted that the 
various psychiatric reports contained in the veteran's claims 
file presented clinical psychotic symptoms and signs in which 
all the psychiatrists that evaluated the veteran agreed 
represented schizophrenia.  The VA examiner further noted 
that there was no evidence in those reports of signs and 
symptoms on which to establish a diagnosis of PTSD; he stated 
that, while there was evidence that the veteran had 
participated in combat situations while in Vietnam, any 
attempt to establish that an extreme traumatic stressor had 
occurred, that the veteran had manifested symptoms of re-
experiencing the traumatic event, and that the veteran had 
avoided stimuli associated with the trauma, would involve 
processes related to guesses or judgment based upon mere 
conjecture, inasmuch as the veteran could not be examined.  
The examiner pointed out that, since it cannot be determined 
that the veteran had a psychiatric disability that was 
related to his active service, he could not offer an opinion 
as to whether the veteran's mental disorder caused or 
contributed to his death by homicide 29 years previously.

In addition, with regard to the veteran's schizophrenia, the 
examiner concluded that the evidence found in the claims file 
establishes that the veteran's symptoms of schizophrenia were 
present for the first time in his first psychiatric 
hospitalization, in April 1971, 16 months after his service 
discharge, and that there is no objective evidence of 
psychiatric intervention dated prior to that date.

In brief, the medical evidence does not demonstrate that the 
veteran had PTSD, or that his fatal knife injuries were in 
any manner related to such a disability, or in fact in any 
manner to his service.  While the appellant has raised 
contentions to that effect, such contentions, in the absence 
of evidence demonstrating that she has the medical training 
that would render her competent to proffer medical opinions, 
are no more than unsubstantiated conjecture, and can be 
afforded no probative value.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); and Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  That claim, 
accordingly, fails.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

